Deen, Presiding Judge.
Where the defendants are seen to enter a parked, locked car the window of which has been broken and shortly thereafter emerge with items of property from the vehicle in their arms, and the owner who is immediately called to the scene reports that a radio and two coats are missing therefrom, the evidence is sufficient as against the general grounds of a motion for new trial to sustain the conviction for theft by taking. "In criminal cases the corpus delicti, the identity of the stolen property, and the accused’s connection with the commission of the crime, may all be established by circumstantial evidence where such evidence is sufficient to exclude every other reasonable hypothesis save that of the guilt of the accused.” Worley v. State, 91 Ga. App. 663 (1) (86 SE2d 702). Recovery of the stolen property is not essential to proof of the corpus delicti. Mora v. United States, 190 F2d 749.

Judgment affirmed.


Webb and Birdsong, JJ., concur.